DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims:
Claims 1-14, 17, 19-27 and 30 are pending in this office action.
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. Applicant suggest that Haddad and Strijkers fails to teach sending, to the chain controller, a service description ... comprising one or more service template instances ... having respective service template definitions.
Examiner respectfully disagrees. Hadden and Strijkers discloses sending, to the chain controller, a service description ... comprising one or more service template instances ... having respective service template definitions. See paragraph 0027, Strijkers teaches sending, to the chain controller a service description in paragraph 0026, the service request is received from a user device. The user device may comprise any device for requesting a service, and examples of service types include: secure connection service, high data rate service, low latency service, private network service, private cloud service, priority service, etc), where  the service request is received from a network node in a network (such as the telecommunications network), which service request is triggered by intercepting a service identifier in data packets running through the network node and in paragraph 0027, i.e., a service function chain template is obtained comprising an ordered set of interconnected network functions associated with the service, Therefore, the examiner interprets when a service description is in process of being received it is associated with service function templates . Applicant suggest that sending to the chain controller should include a service description , one or more templates, definitions and etc., where examiner suggest when in process of receiving service description , triggered or intercepted via service identifierwhere ser in packets going through the network node where templates is associated with service, see paragraph 0085, i.e. a service request transmitter SRT is arranged in the telecommunications network 1. The service request transmitter SRT may be configured to intercept or arranged to be informed of over-the-top (OTT) service requests and other requests, e.g. on the basis of a service identifier in traffic from the user device UE. The service identifier may e.g. have been embedded by the user device UE or a web server in the service request from the user device UE [e.g. an http request that points to a given server/service]. In response to the interception or receipt of the information, a service request SR is generated and transmitted to the service control node SCN. Therefore, the 103 rejection will be maintained for claims 1-13, 17 19-26 and 30; as well as claims 14 and 27 in view of D3 reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-13, 17, 19-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Haddad et al. (US201 70155724) (hereinafter Haddad) in view of Strijkers et al. (US201 70346704)
(hereinafter Strijkers).
Per claim 1, Haddad discloses a method of operation of a service requestor to request a service
from a chain controller in a cellular communications network (paragraphs 0041 and 0043, i.e. The
lightning module receives the service chaining info of the user and communicates with the hypervisor
database [i.e., the XenStore]to configure a unikernels stack [i.e., a special unikernel and the set of
unikernels that provide the micro-services of the service chains for the session]) in which a user plane
function is decomposed into a plurality of micro user plane functions (paragraphs 0037, i.e. This new
service chaining mechanism is based on dynamic instantiation, configuration and stitching of a set of
micro-services, running each as a part of a unikernel, which would serve a particular flow. The set of
micro-services provides certain functionality or service that is applied to the user plane traffic) comprising:
sending, to the chain controller, a service description or a request to update a service description
(paragraph 0042 and 0043, i.e. "the AAA communicates the user's service chain to the lightning module",
wherein the "lighting module" is equated to the "chain controller"), wherein but fails to explicitly disclose:
the service description comprises one or more service template instances, the one or more service
template instances having respective service template definitions; each service template definition of the
respective service template definition being data that defines a set of micro user plane functions that
realize a service or a part of a service; and each service template instance of the one or more service
template instances comprises data that defines a reference to the respective service template definition;
and receiving a reply from the chain controller.
	However, Haddad teaches the effect of the features, is to enable the definition of the service
chain [similar to template], whereas provides the requestor with information about an outcome of the
request, i.e. to confirm whether the service definition has been properly received and/or processed.
Therefore, the problem solved by these features could be formulated as how to enable the service
requestor to provide a definition of a micro-service chain to the service controller, And Haddad teaches
providing information about the micro-services in the form of a configuration file (see paragraph 0046,
examiner interprets as receiving a reply , i.e. receiving from the chain controller, where when packets
from the user are received, then the process instantiates the service chain unikernels identified in the
unikernel configuration files via lightning module).
In an analogous field of endeavor, Strijkers discloses the use of templates for a defining a service chain (paragraph 0099, i.e. an initial request from the user device UE with a specific service request to the network arrives at the service control node SCN. The service control node SCN detects [using the service request from the UE] the required service type [in this case the UE-specific EPC service type] and requests an SFC template from the service manager SM e.g. located in the HSS. The service manager SM looks for/creates one or more SFC templates in accordance with the service request from the service control node (SCN), see Response to Arguments section, related to service description and templates).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Strijkers into the invention Haddad, where Haddad provides a network device implement a method for providing a service chain in a network by instantiating services on demand using a lightning module and Strijkers provides controlling on- demand service provisioning in a network, wherein the network comprises resources for providing a service in order to enable the service requestor to provide a definition of a micro service chain to the service controller with the use of templates for defining a service chain to improve overall efficiency to better manage resources.
Per claim 2, the combination discloses the method of claim 1 further Haddad discloses comprising, prior to sending the service description to the chain controller: obtaining a plurality of service template instances for a wireless device, wherein the one or more service template instances comprised in the service description comprise some or all of the plurality of service template instances obtained for the wireless device (paragraphs 0042 and 0043, i.e. the AAA communicates among all the possible service chains, the one that is appropriated to the specific user request, the "lightning" module writes the service chain configuration into hypervisor data store [e.g., a Xenstore where it may be stored as subtrees]}.
Per claim 3, refer to the same rationale as explained in claim 2.
Per claim 4, the combination discloses the method of claim 1 wherein Haddad discloses each service template instance of the one or more service template instances further comprises one or more input values for one or more input parameters of the respective service template definition (paragraph 0042, unikernals “config” files, a special unikernelO (UO) is instantiated and is allocated shared memory to use with remaining unikernels for the given service chain).
Per claim 5, refer to the same rationale as explained in claims 2 and 4.
Per claim 6, refer to the same rationale as explained in claims 2 and 4.
Per claim 7, refer to the same rationale as explained in claims 2 and 4.
Per claim 8, refer to the same rationale as explained in claims 2 and 4 (Haddad, paragraph 0043, i.e. as traffic is then received from the user equipment at the vVBNG or vEPG then the special unikernel detects the session data traffic from the user equipment and instantiates the unikernels of the service chain as needed).
Per claim 9, the combination discloses the method of claim 1 wherein Haddad discloses one of the one or more service template instances inherits another one of the one or more service template instances (paragraph 0040, Fig 3a and Fig 4, User A" has a service chaining consists of 4 unikernels, which are instantiated only after successful authentication of User A as described further herein below in reference to FIG. 4. Each unikernel in this service chain is assigned one unique functionality. After a unikernel finishes its task, it sends a signal, which allows the next "in-line" unikernel to do its job and so on).
Per claim 10, the combination discloses the method of claim 1 wherein Haddad discloses the one or more service template instances comprise instances of at least two different service templates(paragraphs 0040, Each unikernel in this service chain is assigned one unique functionality).
Per claim 11, the combination discloses the method of claim 1 wherein Haddad discloses the reply comprises one or more output parameters (paragraph 0046, .i.e. when packets from the user are received via Lightning Module(Block 511), then the process instantiates the service chain unikernels identified in the unikernel configuration files. This starts with the first unikernel associated with the first service to be applied to the session being instantiated (Block 513). In turn after each service or micro- service completes it signals the next service or micro-service to start and then terminates).
Per claim 12, refer to the same rationale as explained in claims 11.
Per claim 13, refer to the same rationale as explained in claims 1(Haddad, see Fig 6b, network nodes).
Per claim 17, refer to the same rationale as explained in claim 1 (see Haddad, paragraph 0049, network device, processor and storage media).

Per claim 19, refer to the same rationale as explained in claim 1.

Per claim 20, refer to the same rationale as explained in claim 1 (Haddad, see paragraph 0046, examiner interprets as receiving a reply , i.e. receiving from the chain controller, where when packets from the user are received, then the process instantiates the service chain unikernels identified in the unikernel configuration files via lightning module).
Per claim 21, refer to the same rationale as explained in claim 12.
Per claim 22, the combination discloses the method of claim 19 wherein Haddad discloses the service set further comprises one or more ordering constraints for the micro user plane functions comprised in the list of micro user plane functions (paragraphs 0042 and 0043, i.e. the lightning module receives the service chaining info of the user and communicates with the hypervisor database [i.e., the XenStore] to configure a unikernels stack [i.e., a special unikernel and the set of unikernels that provide the micro-services of the service chains for the session])
Per claim 23, refer to the same rationale as explained in claim 9.
Per claim 24, refer to the same rationale as explained in claim 10.
Per claim 25, refer to the same rationale as explained in claim 11.
Per claim 26, refer to the same rationale as explained in claim 13.
Per claim 30, refer to the same rationale as explained in claims 1 and 17.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




9. 	Claims 14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddad and Strijkers as applied to claim 1 above, and further in view of WO 2019/1 18263 (hereinafter D3).

Per claim 14, the combination discloses the method of claim 1 wherein: the combination fails to disclose the service requestor is a Session Management Function, SMF, comprised in a core network of a Fifth Generation, 5G, cellular communications system; and the user plane function that is decomposed into the plurality of micro user plane functions is a User Plane Function, UPF, comprised in the core network of the 5G cellular communications system.
In an analogous field of endeavor, D3 discloses the service requestor is a Session Management Function, SMF, (paragraph 0046, one or more packets related service function instance to the IP address of the service function) comprised in a core network of a Fifth Generation, 5G, cellular communications system (paragraph 0056, Fig 3, LTE, LTE advanced for 5G); and the user plane function that is decomposed into the plurality of micro user plane functions is a User Plane Function, UPF, comprised in the core network of the 5G cellular communications system (paragraph 0058, Fig 3, user plane function 160 associate UPA -164 indication of chain 180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings D3 of into the invention Haddad and Strijkers, where D3 provides processing circuitry adapted to receive, via the networking circuitry, at least one indication of at least one service chain that is associated with a user plane anchor selected for anchoring a user equipment, out of a plurality of service chains in a network in order to better quality of service by utilizing central and distributed user planes which allows flexibility to user plane resource allocation in a 5G network, see D3, paragraph 0002 .
Per claim 27, refer to the same rationale as explained in claim 14.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647